MEMORANDUM **
Horacio Estrella-Avina appeals from his guilty plea conviction and sentence for being an alien in possession of a firearm in violation of 18 U.S.C. §§ 922(b)(5)(B) and 924(a)(2). We have jurisdiction to review the district court’s denial of Estrella-Avina’s motion to suppress under 28 U.S.C. § 1291. We affirm.
The district court properly denied the motion to suppress because the police officer who stopped Estrella-Avina had reasonable suspicion to justify the traffic stop. The district court did not err in characterizing the officer’s conduct in stopping Estrella-Avina as a mistake of fact. See United States v. Miguel, 368 F.3d 1150, 1153 (9th Cir.2004); cf. United States v. Lopez-Soto, 205 F.3d 1101, 1106 (9th Cir. 2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.